DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50, 27 (Fig. 2); 46 (Fig. 3A); 49 (Fig. 3B); 44 (Fig. 7); 51, 53, 54, 55, 57 (Fig. 12); 63, 69 (Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3, 5, 10, 12, 23-24, 26, and 33 are objected to because of the following informalities:    
In claim 1, line 12, “locking mechanism” should be “the locking mechanism”
In claim 1, line 14, “first locking position and second locking position” should be “the first locking position and the second locking position”
In claim 2, line 2, “is having” should be “has” (twice in the claim)

In claim 5, line 2, “cutting arms” should be “the cutting arms”
In claim 10, line 2, “groove on the inner surface of the needle cover” should be “a groove on an inner surface of the needle cover”
In claim 12, line 2, “cylindrical contour surface” should be “a cylindrical contour surface”
In claim 23, line 3, “the outer surface” should be “an outer surface”
In claim 23, line 4, “the obstruction of the movement of needle cover” should be “[[the]] obstruction of [[the]] movement of the needle cover”
In claim 23, line 5, “the user accidentally hold” should be “a user accidentally holds”
In claim 24, line 2, “coil body” should be “a coil body”
In claim 26, page 5, line 4, “locking mechanism” should be “the locking mechanism”
In claim 26, page 5, line 5, “first locking position and second locking position” should be “the first locking position and the second locking position”
In claim 26, page 5, line 9, “the outer surface” should be “an outer surface”
In claim 26, page 5, line 10, “the obstruction of the movement of needle cover from first locking position to second locking position” should be “[[the]] obstruction of [[the]] movement of the needle cover from the first locking position to the second locking position”
In claim 26, page 5, line 11, “the user” should be “a user”
In claim 33, line 2, “coil body” should be “a coil body”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11-13, 26, and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “distal end” is indefinite because it is unclear if the distal end is meant to be the “distal end” of the “cartridge holder” or if this is meant to be the “distal portion” of the “housing” of claims 1 and 2. For examination purposes, the “distal end” of line 3 will be interpreted as “the distal portion” of the housing. Claim 5 is rejected for incorporating this limitation due to its dependency on claim 3.
Regarding claim 11, the limitation “angled contour surface” is indefinite because it is unclear if this is meant to refer to “an angled contour surface” (newly introduced for this branch of claims) or if this is meant to refer to “the angled contour surface” of claim 8, which is not part of the claim tree of claim 11. For examination purposes, “angled contour surface” will be interpreted as “an angled contour surface” that is newly introduced for this branch of claims. Claim 12 is rejected for incorporating this limitation due to its dependency on claim 11.
Regarding claim 13, the limitations “the distal closed end of the cartridge” and “the inside surface of needle cover” are indefinite because they lack antecedent basis. Additionally, it is unclear if “the distal closed end” is meant to refer to the “distal end” of the cartridge introduced in claim 1. For examination purposes, “the distal closed end of the cartridge” will be interpreted as the “distal end” of the cartridge of claim 1 and “the inside surface of needle cover” will be interpreted as a newly introduced inside surface of the needle cover of claim 1. 
Regarding claim 26, the claim recites the limitation "the cartridge surface" in line 14 of page 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the cartridge surface” will be interpreted as “a cartridge surface.” Claim 33 is rejected for incorporating this limitation due to its dependency on claim 26.
Allowable Subject Matter
Claims 1, 2, 8-10, and 22-24 are allowed over prior art if amended to correct the claim objections identified above.
Claim 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5, 11-13, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Kaplan (US 6767336) in view of Wittland et al (US 2018/0161516), fails to disclose or make obvious a device as described in claims 1 and 26. Specifically, Kaplan fails to disclose or make obvious an autoinjector, in combination with all of the other elements of the claim, comprising “a housing,” “a cartridge holder received within the housing,” “a needle cover, wherein the housing is at least partially received within the needle cover,” and “a needle cover locking mechanism” as claimed. Kaplan teaches an autoinjector (Figs. 5-8) with a housing (60a), a cartridge holder (12) received within the housing (60a), and a needle cover (70). However, the needle cover (70) fails to receive at least a portion of the housing (60a) – instead, the cover (70) receives part of the cartridge holder (12). In addition, Wittland teaches a needle cover locking mechanism (Figs. 5A-5C) but similarly fails to teach the needle cover (7) receiving at least a portion of a housing. Instead, Wittland teaches a mounting element (14) that is partially surrounded by the needle cover of Fig. 4, where the mounting element (14) is equivalent to either a housing or a cartridge holder but cannot be interpreted to teach both as required by the claim. 
The closest prior art of record, Hommann et al (US 7357790), fails to disclose or make obvious a device as described in claims 1 and 26. Specifically, Hommann fails to disclose or make obvious an autoinjector, in combination with all of the other elements of the claim, comprising “a housing,” “a cartridge holder received within the housing,” “a needle cover, wherein the housing is at least partially received within the needle cover,” and “a needle cover locking mechanism” as claimed. The autoinjector of Fig. 8 teaches a housing (4), a cartridge holder (5) that is partially received by the housing (4), and a needle cover (1) that partially receives the housing (4). However, if Hommann is interpreted in this way, it would not be obvious to a person of ordinary skill in the art to modify the interpreted needle cover (1) to be used with a needle cover locking mechanism (such as that taught by Wittland) because the interpreted housing (4) is the one that moves with respect to the needle (10) and is inside rather than outside the stationary element, the interpreted needle cover (1). In addition, interpreting rear casing part (2) as the housing does not meet the limitations of the claim because the rear casing part (2) does not receive at least part of any element that can be considered the cartridge holder. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 26. Claims 2-3, 5, 8-13, 22-24, and 33 also recite the above allowable subject matter due to their respective dependencies on claims 1 and 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783